      Case 1:11-cv-00691-LAK-RWL Document 2124 Filed 11/02/18 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



 CHEVRON CORPORATION,

                        Plaintiff,
                                                                  11 Civ. 0691 (LAK)
          v.

 STEVEN DONZIGER et al.,

                        Defendants.



                                     MOTION TO COMPEL

       Undersigned pro se defendant Steven Donziger hereby moves the Court to order plaintiff

Chevron Corporation to produce any and all drafts and related correspondence related to the

Declaration of Ms. Mary K. Sullivan signed Sept. 28, 2018 (“Declaration”) and submitted to this

Court in support of Chevron’s latest motion to hold me in contempt. See Dkt. 2116. As I described

at length in my recent opposition to the motion, Ms. Sullivan admitted at deposition not only that

“her” declaration was ghost-drafted in its entirety by Gibson Dunn partner Robert Blume and his

colleagues, but that certain changes she had sought prior to signing the affidavit were rejected by

its true Gibson Dunn authors. Deposition of Katie Sullivan. Sept. 28, 2018 (“Deposition”), at 258-

59.

       I requested the drafts of the Declaration and related communications from Chevron on

October 15, 2018. See Ex. 1. Chevron’s lawyers at Gibson Dunn refused to provide the drafts by

letter dated October 27, 2018. See Ex. 2. Incredibly, Chevron has taken the position that the drafts

of the Sullivan Declaration, which Gibson Dunn attorneys authored with only minor changes by

Ms. Sullivan herself, is protected from disclosure on the theory that it is Gibson Dunn’s attorney
     Case 1:11-cv-00691-LAK-RWL Document 2124 Filed 11/02/18 Page 2 of 9




work product. Id. Chevron only makes a claim for “fact” work product. Yet fact work product must

be produced where I can show a “substantial need for the materials to prepare [my] case and

cannot, without undue hardship, obtain their substantial equivalent by other means.” Fed. R. Civ.

P. 26(b)(3)(A)(ii). Chevron makes no claim of “opinion” work product that would be protected

under Fed. R. Civ. P. 26(b)(3)(B).

       I have no other means to obtain the drafts and communications in question without undue

hardship.1 My substantial need for the drafts is fully set out at pages 2-8 of my recent Opposition.

Dkt. 2122. Chevron wields Ms. Sullivan’s Declaration prominently and aggressively in its pending

contempt motion. Chevron also uses the Declaration’s myriad sideways attacks and smears to try

to undermine my credibility and defame me in service of its larger “demonization” project

designed to “chill” advocacy against it. Chevron’s efforts in this regard already have met with

some success.2

       The fact that the Sullivan Declaration was ghostwritten in its entirety by the Gibson Dunn

lawyers, and that Ms. Sullivan knew nothing about many assertions in her own declaration, is

directly and devastatingly relevant as to the credibility of the witness for purposes of the pending

motion. In light of the obviously gruesome pressure tactics used on Ms. Sullivan, such as requiring

her to run up $170,000 in legal bills and starting to go after clients essential to her family’s



1
    To the extent Chevron claims I could obtain them from Ms. Sullivan, it is noteworthy that this
    Court appears to have dictated the requirements of Ms. Sullivan’s discovery obligations from
    New York for several months now, apparently at her consent and upon the initiative of her
    former counsel. However, there is no need to further involve Ms. Sullivan, who has been
    tortured enough by Chevron in this process, when the Gibson Dunn attorneys can turn over the
    drafts at this Court’s direction in scant minutes. No amount of hardship by either me or Ms.
    Sullivan is “due” in light of the utter ease with which Gibson Dunn can comply with my single
    limited discovery request.
2
    See, e.g., Ted Folkman, Lago Agrio: Another Turncoat, Letters Blogatory, Oct. 3. 2018, at
    https://lettersblogatory.com/2018/10/03/lago-agrio-another-turncoat/.

                                                 2
     Case 1:11-cv-00691-LAK-RWL Document 2124 Filed 11/02/18 Page 3 of 9




livelihood, there is major room to doubt the credibility of the Declaration. Ms. Sullivan’s pro forma

protestations that it represents her own words are surely part of the overall deal of signing the

Declaration in exchange for “this to be over as quickly as possible.” Deposition at 282.

        To provide just one example of the extent to which the ghost-written nature of the language

in the Declaration fundamentally undermines the substance of the testimony, I asked Ms. Sullivan

at her deposition about the thinly-veiled attacks on me in her Declaration concerning my advocacy

efforts against Chevron:

                Q. In the first sentence, it says, ‘Steven spent the majority of his time
                coordinating 'out-of-court' 'nonlegal' strategies to put 'pressure' on
                Chevron. Do you see that?
                A. Yes.
                Q. You didn't write that, did you?
                A. I did not write that sentence. . . .
                Q. Why do you think they put quotes around the word ‘pressure’?
                A. I do not know.

Id. at 295, 298. In stark contrast to the Declaration language noted above, which she “did not

write,” Ms. Sullivan was actually supportive of my advocacy efforts to put pressure on Chevron

to settle its Ecuador liability:

                Q. And the next sentence, “The goal of [Steven’s] pressure
                campaign was twofold,” those are Chevron’s words from the draft,
                correct?
                A. “Pressure campaign,” yes, that was in the draft.
                Q. You don't see anything wrong with people in the position of my
                clients in Ecuador wanting to put pressure on Chevron to settle the
                case, do you?
                A. No. I think -- from my perspective, there was legal stuff going on
                in court in Canada, and then there’s other strategies that were in
                place to put pressure on them. “Pressure” is not a -- I would say
                that's not a new word.
                Q. It's not a bad thing, is it, in this context?
                A. No. I think -- no, I don't think it’s a bad word. You just have to


                                                    3
     Case 1:11-cv-00691-LAK-RWL Document 2124 Filed 11/02/18 Page 4 of 9




               work many angles in whatever you're -- whatever you're doing.

Deposition at 298-99. It is patently obvious that it will be impossible to fully assess the credibility

of the statements in the Sullivan Declaration without fully understanding the extent of Gibson

Dunn’s authorship of the document and the full extent of Ms. Sullivan’s requested changes that

the Gibson Dunn lawyers refused to make.

       Beyond the pending motion, the drafts revealing the exact extent of the ghostwriting are

essential to my ability to defend myself from the out-of-court harm intentionally caused by Gibson

Dunn via its preparation and submission of the Declaration. Moreover, as I argued in my recent

opposition, Gibson Dunn’s tactics with respect to Ms. Sullivan are an important “window” to

understand the nature of the evidence as it is being manufactured by Chevron with similarly

aggressive discovery requests directed at other individuals, as well as the evidence it has

manufactured against me in the RICO case generally. Dkt. 2122 at 8 (“The “truth” of these six

years’ of litigation against me in this Court is largely built on carefully constructed ‘truths’ just

like those in the Sullivan declaration, i.e. [little more than] the rhetorical machinations of Gibson

Dunn.”).

       The Court should immediately order Chevron to produce the Declaration drafts and related

materials as requested from Chevron in my Oct. 15, 2018 correspondence. Ex. 1.


 DATED:          November 2, 2018                  Respectfully submitted,

                                                   s/ Steven R. Donziger
                                                   Steven R. Donziger
                                                   245 W. 104th Street, #7D
                                                   New York, NY 10025
                                                   Tel: (917) 566-2526
                                                   Email: sdonziger@donzigerandassociates.com

                                                   Pro se



                                                  4
Case 1:11-cv-00691-LAK-RWL Document 2124 Filed 11/02/18 Page 5 of 9




                             Exhibit 1
                                                                           Page 1 of 1
          Case 1:11-cv-00691-LAK-RWL Document 2124 Filed 11/02/18 Page 6 of 9




From: Steven Donziger
Sent: Monday, October 15, 2018 1:05 PM
To: Champion, Anne; Blume, Robert C.
Cc: Charles Rankin
Subject: Correspondence from Steven Donziger/request for Sullivan documents

Anne and Rob,

Ms. Sullivan's lawyer, Charles Rankin, has refused to provide the requested documents outlined below and has ignored
my recent email asking for a justification for his refusal. This is not acceptable.

I therefore reiterate my request to you for production of all drafts of the document that became Ms. Sullivan’s
declaration dated September 28, 2018 (hereinafter, “the document”), along with related communications. I request
specifically:

(1) a copy of the native MS word file of the original draft provided by you (or anyone working in coordination with you,
hereinafter “you”) to Ms. Sullivan (“the first draft”) and her attorneys, along with a copy of the cover email from you to
Ms. Sullivan (and/or her attorney, hereinafter “Ms. Sullivan”) attaching the draft ;
(2) a copy of the native MS word file of Ms. Sullivan’s version containing “track changes” she subsequently provided to
you on Sept 26, along with a copy of the cover email attaching the draft;
(3) a copy of the native MS word file of the subsequent draft containing your firm’s track changes that you provided to
Ms. Sullivan on Sept. 27 (“second draft”);
(4) a copy of any subsequent draft containing comments by Ms. Sullivan on her attorneys on the second draft or any
communications from Ms. Sullivan or her attorneys relating to the second draft;
(5) a copy of the native MS word file of the “third draft” provided by you to Ms. Sullivan on the morning of Sept. 28;
(6) a copy of the hand-marked copy of the third draft provided by Ms. Sullivan or her attorneys to you on the morning
of Sept. 28;
(7) a copy of the “fourth draft” provided by you to Ms. Sullivan later in the morning of Sept. 28;
(8) a copy of the “fifth draft” provided by you to Ms. Sullivan later in the morning of Sept. 28;
(9) any and all other drafts of the document not identified specifically above that were provided at any time to Ms.
Sullivan or her attorneys;
(10) all written communications between you and Ms. Sullivan and/or her attorneys relating to the document.

I note that the production of documents I hereby request is specific and highly limited in scope. It imposes almost no
burden on your client given that your firm has the requested electronic copies of the documents in your immediate
possession. I further note that I require the documents on an urgent basis to prepare my opposition to the motion in
support of which the declaration was prepared. The relevance of the drafts and communications was laid out in the
course of the deposition of Ms. Sullivan on Sept. 28, 2018. During that deposition, it was suggested under oath by Ms.
Sullivan that your law firm effectively put words in Ms. Sullivan’s mouth by drafting the declaration with extensive
extraneous allegedly first-person statements, and also by your firm's refusal to adopt changes to the text sought by Ms.
Sullivan.

In light of the impending deadline on my opposition to your motion, I request production of the requested documents
by email to me within the next 48 hours, if not sooner.

Steven Donziger




mhtml:file://C:\Users\Aaron\AppData\Local\Microsoft\Windows\INetCache\Content.Outl...                          11/2/2018
Case 1:11-cv-00691-LAK-RWL Document 2124 Filed 11/02/18 Page 7 of 9




                             Exhibit 2
   Case 1:11-cv-00691-LAK-RWL Document 2124 Filed 11/02/18 Page 8 of 9




                                                                                   Anne Champion
                                                                                   Direct: +1 212.351.5361
October 17, 2018                                                                   Fax: +1 212.351.5281
                                                                                   AChampion@gibsondunn.com
VIA ELECTRONIC MAIL

Steven Donziger
245 W. 104th Street, Apt. #7D
New York, NY 10025
sdonziger@donzigerandassociates.com

Re:    Chevron Corp. v. Donziger, No. 11 Civ. 691 (S.D.N.Y.)

Dear Steven:

I write as counsel for Chevron Corporation (“Chevron”). We received your email of October
15, 2018, requesting production of unexecuted drafts of Katie Sullivan’s September 28, 2018
witness declaration, and communications between counsel for Chevron and counsel for Ms.
Sullivan regarding same. We will not be producing these documents because they are
protected work product.

Ms. Sullivan is a nonparty witness in the underlying matter. Drafts of nonparty witness
declarations are protected from disclosure by the attorney work product doctrine. See, e.g.,
Inst. for Dev. of Earth Awareness v. PETA, 272 F.R.D. 124, 125 (S.D.N.Y. 2011) (“lawyer’s
drafts, which have not been adopted or executed by the non-party witness, do not lose their
character as work product because a final executed version has been affirmatively used in the
litigation”); Preuss v. Kolmar Labs., Inc., 970 F. Supp. 2d 171, 178 n.7 (S.D.N.Y. 2013)
(“drafts of the affidavits—exchanged between the defendant’s counsel and the affiants” are
“a classic example of work product”); Sec. Inv’r Prot. Corp. v. Bernard L. Madoff Inv. Sec.
LLC, 08-01789 (SMB), 2017 WL 4685525, at *5 (Bankr. S.D.N.Y. Oct. 17, 2017) (“the
drafts of the [nonparty declaration] and [the party’s] edits to the drafts are work product”).
Moreover, neither your letter nor the facts support a “substantial need” for these materials.
See PETA, 272 F.R.D. at 125 (finding that “no showing of substantial need for drafts [of non-
party witness declaration]” was made “because the witnesses have been available to be
examined at deposition and no other special circumstance exist”). Accordingly, we will not
produce prior drafts of Ms. Sullivan’s declaration to you. The same work product protection
discussed above also applies to the communications between Gibson Dunn and Ms.
Sullivan’s counsel, which we also decline to produce. See Sec. Inv’r, 2017 WL 4685525, at
*5 (“[T]he work product protection generally extends to an attorney’s communications with
a third party witness relating to the party’s completion of the affidavit.”).

Ms. Sullivan’s declaration was executed under the penalty of perjury, and she confirmed,
both at the beginning and end of her deposition, that the statements in the declaration were
true and correct (Dkt. No. 2091-42 at 255:19–22; 375:23–376:9). She also testified at length
about the process used to prepare the declaration—Gibson Dunn lawyers interviewed Ms.
Sullivan in the presence of her counsel, prepared a draft declaration based on that interview,
   Case 1:11-cv-00691-LAK-RWL Document 2124 Filed 11/02/18 Page 9 of 9




October 17, 2018
Page 2



and edited the draft with her lawyer before executing it. (E.g., id. at 245:9–271:8). During
her deposition, you cross-examined Ms. Sullivan about this process and questioned her
repeatedly about whether the declaration was truthful. (Id.) She repeatedly confirmed that it
was (Dkt. No. 2091-42).

Accordingly, we decline your demand to produce these documents. Moreover, Chevron
reserves all rights, and does not concede the accuracy of any assertion in your email.

Sincerely,

/s/ Anne Champion
Anne Champion
